DETAILED ACTION

This Office Action is in response to the amendment filed 12/27/21.  As requested, claims 7 and 23 have been amended.  Claims 7-14, 23-27 and 29 and 35 are pending in the instant application, of which clam 14 has been withdrawn
In response to the amendment, Applicant’s objection to the specification has been withdrawn.  Further, the 112(b) rejection of claim 23, 28 and  30-33 have been withdrawn.
Applicant’s arguments, see pages 6-11 of the remarks, filed 12/27/21, with respect to the rejection(s) of claim(s) 7-13 and 23-36 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 8,397,518, 2015/0290042, 2015/0101788 and 2017/0128258, and GB 2,445,760.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,397,518 (“Vistakula”) in view of U.S. Patent Application Publication No. 2015/0290042 (“Freer et al.”).
As regards claim 7, Vistakula discloses apparel with integral heating and cooling device, which apparel may include jackets, boots, helmets, bandages and braces (see the title and col. 2, lines 16-19). More specifically, Vistakula discloses an apparatus for modifying the temperature of a person’s skin in a localized region (see col. 2, lines 20-21, which discloses the invention relates to a device for heating or cooling the body of a user), the apparatus comprising: a skin contacting surface (constituted by the portion the is in contact with the body part 41) of the user (see Fig. 2); a heat sink (44) having a first temperature different from the temperature of the skin being contacted by the skin contacting surface to create a temperature gradient between the skin and the heat sink (it is inherent that the heat sink as a temperature that is different from the skin, see also col. 5, lines 18-19, which discloses a heat sink is an object that transfers thermal energy from a higher temperature to a lower temperature fluid medium); and a flow path configured to allow heat to flow between the skin and the heat sink (note the disclosure of a flow path; see col. 5, lines 43-45, which discloses when the device 40 is used for cooling, heat is transferred out of the body part 41, through the TEM 42, and into the heat sink 44, where heat transfer to the surroundings may occur), wherein the apparatus comprises: a thermoelectric module (TEM 42) that includes a first surface that is configured to be the skin contacting surface (see Fig. 2) and a non-adhesive surface (note the absence of a disclosure of adhesive on the surface of the TEM that contact the body part of a user), and a second surface (top or hot side 49, see col. 5, lines 30-31), positioned away from the skin contacting surface (see Fig. 2); and a power source (controller 48 with a power source, see col. 5, line 30) operable to cause the thermoelectric module to transfer heat between the first surface of the thermoelectric 
Vistakula fails to teach an adhesive layer configured to overlie the thermoelectric module to secure the thermoelectric module to the skin. However, Freer et al., in an analogous device for cooling the body part of a user (see bandage 100) teaches is it known to provide a thermal cooling device comprising a heat sink (hydrogel 2) and thermally conductive metal layer (3) with an adhesive layer (1) that overlies the cooling device and which secures the thermal cooling device to the body part of the user (see para. [0012], lines 1-3 which discloses the invention bandage is secured over a subjects burn with a top layer of adhesive material adapted for use the subject).
In view of Freer et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the heating/cooling device (40) of Vistakula with a top adhesive layer in order to secure the device to the body part of a user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula in view of Freer et al. as applied to claim 7, and in further view of U.S. Patent Application Publication No. 2015/0101788 (“Smith et al.”).
As regards claim 8, modified Vistakula discloses the apparatus of claim 7, except wherein the apparatus further comprises a temperature sensor for determining the temperature of the surface of the skin.  However, Smith et al. in the disclosure of an analogous thermal heating/cooling device (device 100) teaches it is known to provide the device with sensors, such as a temperature sensor, for determining the temperature of the surface of the skin and to adjust the applied electrical signal accordingly, as well as humidity and/or moisture sensors, as well as other sensors to collect information at the region of thermoelectric material adjacent the skin in any appropriate configuration (see para. [0110]).
In view of Smith et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided modified Vistakula with a sensor, such as temperature sensor in order to determine the temperature of the body part upon the device is placed and to adjust the applied electrical signal accordingly moisture sensor.  It would have been further obvious to further add humidity and/or moisture sensors to modified device of Vistakula in order to collect needed information at the region of placement for the purpose of determining further courses of treatment.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula in view of Freer et al. and Smith et al., as applied to claim 8 above, and in further view of GB 2,445,760 (“Rainey”).
As regards claim 9, modified Vistakula discloses the apparatus of claim 8, except wherein the sensor comprises a pressure sensor for determining the pressure applied to the surface of the skin.  However, Rainey teaches it is known to provide sensors in medical applications for measuring pressure applied by a bandage or monitoring pressure on a patent to prevent bed sores (see the Abstract).
In view of Rainey, it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have provided modified Vistakula with additional sensors, such as pressure sensors, in order to achieve the predictable result of measuring the pressure applied by the thermal cooling so as prevent damage of the body part upon the device is placed.
As regards claim 10 modified Vistakula discloses the apparatus of claim 9, wherein apparatus further comprises a moisture sensor for determining the moisture at the surface of the skin (see the rejection of claim 8 and 9 above, specifically claim 8 which discloses the use of moisture sensors).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula in view of Freer et al., as applied to claim 7 above and in further U.S. Patent Application Publication No. 2017/0128258 (“Diller et al.”).
As regards claim 11, modified Vistakula discloses the apparatus of claim 7, wherein the iapparatus further comprises a blood perfusion sensor for determining the perfusion rate.
Hyde et al. teaches analogous systems for monitoring and treating a user, comprising a substrate to be worn on the skin of user with a sensor assembly to
sense motion and a physiological parameter (heart rate, temperature, hydration, blood
pressure, oxygen, etc., see para. 0069, lines 32-38) of the body portion, a processor
operably coupled to the sensor and configured to receive one or more sense signal and
an effector operably coupled to the processor and configured to affect the body portion
responsive to control the processor (see the abstract).

29. In view of Hyde et al., it would have been obvious to one having ordinary skill in
the art to at the effective time of filing, to include an additional physiological parameter
sensor to monitor an additional physiologic parameter in order to provide any
information about the user through contact with the skin of the user or proximity to the
skin of the user, including but not limited to a blood perfusion sensor, etc. with a
reasonable expectation of success. Such sensors like the temperature sensors would
likewise be electrically connected to power source of modified Smith et al. to vary the
operation of the thermoelectric device in response to a condition, such as the blood
perfusion rate at the localized region of the skin detected the sensor.



12. (Previously Presented) The apparatus of claim 11, wherein the power source is configured to vary the operation of the thermoelectric module in response to a condition at the surface of the skin detected by one or more sensors. 
 However, Diller et al. in its disclosure of an analogous thermal cooling device (300) for cooling a body part of a user, teaches it is known to provide a thermal cooling device comprising thermoelectric modules (310) with a variety of sensors, such as temperature sensors to measure surface temperature of tissue and blood flow rate sensors to measure blood perfusion in the tissue.  The device may also include a controller coupled to the sensors to collect data from the sensors to modulate the operation of the device to achieve a desired therapeutic outcome (see para. [0055]).   

.Diller No. 2016/0178251(“Johnson et al.”).
As regards claim 13, modified Vistakula discloses the apparatus of claim 12,
wherein the power source transfers power to the thermoelectric device module via
batteries or line power conditioned with a suitable transformer (col. 7, lines 32-34). Modified Vistakula fails to teach the power source wirelessly transfers power to the thermoelectric device. However, Johnson et al., in its analogous thermal regulation device (100) teaches it is known to wirelessly transfer power to the device (the thermal energy transfer layer 120 which contains thermoelectric elements 126 and power circuitry; see para. [0057]), or it may receive power by a wired source (see para. [0059]).
Because both Vistakula and Johnson et al. teach means for transferring power to the thermoelectric elements, it would have been obvious to one having ordinary skill in the art to substitute one power transferring means for the other to achieve the predictable result of powering the thermoelectric modules to heat or cool the user, with the advantages being a safe way to transfer power and ability to use the device even when a power cable or electrical outlet are unavailable. 

Claims 23, 24, 26 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula in view Freer et al. and Smith et al.
As claim 23, Vistakula discloses apparel with integral heating and cooling device, which apparel may include jackets, boots, helmets, bandages and braces (see the title 
Vistakula fails to disclose and adhesive layer configured to overlie the thermoelectric module to secure the thermoelectric module the skin, at least one sensor for detecting a condition of the skin; and wherein the power source is configured to vary the operation of the thermoelectric module in response to a condition at the surface of the skin detected by the at least one sensor.
As to the adhesive layer, Freer et al., in an analogous device for cooling the body part of a user (see bandage 100) teaches is it known to provide a thermal cooling device comprising a heat sink (hydrogel 2) and thermally conductive metal layer (3) with an adhesive layer (1) that overlies the cooling device and which secure the thermal cooling device to body part of a user (see para. [0012], lines 1-3 which discloses the invention bandage is secured over a subjects burn with a top layer of adhesive material adapted for use the subject).
In view of Freer et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the heating/cooling device (40) of Vistakula with a top adhesive layer in order to secure the device to the body part of a user.
As to the sensor, Smith et al. in the disclosure of an analogous thermal heating/cooling device (device 100) teaches it is known to provide a thermal heating/cooling device with one or more sensors, such as a temperature sensor for determining the temperature of the surface of the skin, and then sending the signal to a controller which includes a power source to adjust the applied electrical signal based upon the temperature selected accordingly (see para. [0110)].  Smith et al. additionally teaches that any suitable sensor may be employed in any appropriate configuration, 
In view of Smith et al., it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided modified Vistakula with one or more sensors, such as temperature sensors in order to determine the temperature of the body part upon the device is placed.  It would have been further obvious to further add humidity and/or moisture sensors to modified device of Vistakula in order to determine the wetness of the body part to thereby adjust the applied electrical signal accordingly the purpose of determining further courses of treatment.
As regards claim 24, modified Vistakula discloses the apparatus of claim 23, wherein the sensor comprises a temperature sensor for determining the temperature of the surface of the skin (note the rejection of claim 23 above, which discloses use of a temperature sensor).
As regards claim 26, modified Vistakula discloses the apparatus of claim 23, wherein the sensor comprises a moisture sensor for determining the moisture at the surface of the skin (note the rejection of claim 23 above, which discloses that a moisture sensor may be employed).
As regards claim 35, modified Vistakula discloses the apparatus of claim 23, wherein at least one sensor comprises a temperature sensor for determining the temperature of the surface of the skin and at least one sensor comprises a moisture sensor for determining the moisture at the surface of the skin (note the rejection of claim 23 above which discusses use of both temperature and moisture sensors).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula in view of Freer et al. and Smith et al. as applied to claim 23 above and in further view of GB 2,445,760 (“Rainey”).
As regards claim 25, modified Vistakula discloses the apparatus of claim 23, except wherein the sensor comprises a pressure sensor for determining the pressure applied to the surface of the skin.  However, Rainey teaches it is known to provide sensors in medical applications for measuring pressure applied by a bandage or monitoring pressure on a patent to prevent bed sores (see the Abstract).
In view of Rainey, it would have been obvious to one having ordinary skill in the art before the effective time of filing the present invention to have provided modified Vistakula with additional sensors, such as pressure sensors, in order to achieve the predictable result of measuring the pressure applied by the thermal cooling so as prevent damage of the body part upon the device is placed.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula in view of Freer et al. and Smith et al. as applied to claim 23 above, and in further view of U.S. Patent Application Publication No. 2017/0128258 (“Diller et al.”).
 As regards claim 27, modified Vistakula discloses the apparatus of claim 23, except wherein the sensor comprises a blood perfusion sensor for determining the perfusion rate.  However, Diller et al. in its disclosure ofan thermal cooling device (300) for cooling a body part of a user, teaches it is known to provide a thermal cooling device comprising thermoelectric modules (310) blood variety of sensors such as temperature sensors and to measure surface temperature of tissue and blood flow .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vistakula in view of Freer et al. and Smith et al. as applied to claim 23 above, and in further view of Johnson et al.
As regards claim 29, modified Vistakula discloses the apparatus of claim 23,
wherein the power source transfers power to the thermoelectric device module via
batteries or line power conditioned with a suitable transformer (see col. 7, lines 32-34 of Vistakula). Modified Vistakula fails to teach the power source wirelessly transfers power to the thermoelectric device. However, Johnson et al., in its analogous thermal regulation device (100) teaches it is known to wirelessly transfer power to the device (the thermal energy transfer layer 120 which contains thermoelectric elements 126 and power circuitry; see para. [0057]), or it may receive power by a wired source (see para. [0059]).
Because both Vistakula and Johnson et al. teach means for transferring power to the thermoelectric elements, it would have been obvious to one having ordinary skill in the art to substitute one power transferring means for the other to achieve the predictable result of powering the thermoelectric modules to heat or cool the user, with the advantages of using wireless power being a safe way to transfer power and ability to use the device even when a power cable or electrical outlet are unavailable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIM M LEWIS/Primary Examiner, Art Unit 3786